  Case 4:20-cv-00974-P Document 20 Filed 03/16/21           Page 1 of 10 PageID 544



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

EWA K. NELSON and MICHAEL F.                §
NELSON,                                     §
                                            §
       Plaintiffs,                          §
                                            §
v.                                          §
                                                   Civil Action No. 4:20-cv-00974-P
                                            §
SAFECO INSURANCE COMPANY                    §
OF INDIANA,                                 §
                                            §
       Defendant.                           §

                      MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiffs’ Motion to Remand and Costs. ECF No. 7. Having

reviewed this Motion, Defendant’s Response (ECF No. 8), Plaintiffs’ Reply (ECF No. 12),

and the applicable law, the Court finds that the Motion should be and hereby is DENIED.

                                    BACKGROUND

       Plaintiffs Ewa K. and Michael F. Nelson (the “Nelsons”) are Texas citizens who

filed an original petition in Texas state court against Defendant Safeco Insurance Company

of Indiana (“Safeco”) arising out of alleged roof damages. Pet. at ¶¶ 3–7, ECF 1-3. The

Nelsons sought the appointment of an appraiser and damages not to exceed $75,000. Id.

Safeco removed the case alleging diversity jurisdiction, claiming that contrary to the face

of the Petition, the Nelsons’ damages could be well over $75,000. In response, the Nelsons

filed this Motion to Remand, arguing that the case should be remanded to Texas state court

because the amount-in-controversy requirement was not met. Mt. to Remand, ECF No. 7.
  Case 4:20-cv-00974-P Document 20 Filed 03/16/21              Page 2 of 10 PageID 545



Safeco filed a response (ECF No. 8), the Nelsons filed a reply (ECF No. 12), and the

Motion is now ripe for review.

                         SUBJECT-MATTER JURISDICTION

       Under 28 U.S.C. 1332(a), federal district courts have original jurisdiction over all

civil actions involving citizens of different states, where the matter in controversy exceeds

$75,000, exclusive of interest and costs. § 1441(a) provides that:

       [A]ny civil action brought in a State court of which the district courts of the
       United States have original jurisdiction, may be removed by the defendant or
       the defendants, to the district court of the United States for the district and
       division embracing the place where such action is pending.

Id. at § 1441(a). “[D]oubts regarding whether removal jurisdiction is proper should be

resolved against federal jurisdiction.” Acuna v. Brown & Root Inc., 200 F.3d 335, 339

(5th Cir. 2000). When assessing the amount in controversy for diversity-jurisdiction

purposes, “the sum claimed by the plaintiff controls if the claim is apparently made in good

faith” unless the law gives a different rule. St. Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 288 (1938). A sum pled by a plaintiff, however, is made in bad faith and

will not control when the specified sum is made in contravention of the state law's pleading

requirements. See De Aguilar v. Boeing Co., 47 F.3d 1404, 1410 (5th Cir. 1995) (citation

omitted) (holding that a pleading for damages under the jurisdictional amount where a state

rule prevents such a pleading “is surely characterized as bad faith”).

       “When a defendant seeks to remove a case, the question of whether jurisdiction

exists is resolved by looking at the complaint at the time the petition for removal is filed.”

Brown v. Sw. Bell Tel. Co., 901 F.2d 1250, 1254 (5th Cir. 1990); see also Gebbia v. Wal-


                                              2
     Case 4:20-cv-00974-P Document 20 Filed 03/16/21          Page 3 of 10 PageID 546



Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (noting that “the jurisdictional facts

that support removal must be judged at the time of the removal”). And when uncontested

by a plaintiff, “the defendant’s amount-in-controversy allegation should be accepted . . .

by the court.” Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81 (2014). If the

plaintiff contests, however, then “‘[r]emoval . . . is proper on the basis of an amount in

controversy asserted’ by the defendant ‘if the district court finds, by the preponderance of

the evidence, that the amount in controversy exceeds’ the jurisdictional threshold.” Id. at

88 (quoting § 1446(c)(2)(B)).

                                        ANALYSIS

        In the present action, the parties’ diversity of citizenship is undisputed. The only

issue is whether the required showing has been made that the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs. Accordingly, the Court must

determine if (a) the sum pled by the Nelsons was made in bad faith, and, if so (b) whether

Safeco has demonstrated by a preponderance of the evidence that the Nelsons’ claims, if

successful, would in fact trigger a recovery exceeding $75,000, and, if so, (c) whether the

Nelsons effectively bound themselves to an award below the jurisdictional threshold.

A.      The sum claimed in the Nelsons’ Original Petition does not control.

        Based on binding Fifth Circuit precedent, the Nelsons’ attempt to limit the amount

of relief sought to $75,000 does not control because such a demand is not permitted under

Texas law. A sum pled by a plaintiff outside of the amounts provided in Texas Rule of

Civil Procedure is made in “bad faith” and will not control when the specified sum is made

in contravention of the state law’s pleading requirements. See De Aguilar, 47 F.3d at 1413

                                             3
  Case 4:20-cv-00974-P Document 20 Filed 03/16/21                 Page 4 of 10 PageID 547



(“[A] plaintiff . . . cannot . . . avoid removal by pleading for damages under the

jurisdictional amount where a state rule prevents such a pleading.”).

       Rule 47 requires that a plaintiff provide “a statement that the damages sought are

within the jurisdictional limits of the court”; and

       (c) a statement that the party seeks:

           (1) only monetary relief of $100,000 or less . . . ; or

           (2) monetary relief of $100,000 or less and non-monetary relief; or

           (3) monetary relief over $100,000 but not more than $200,000; or

           (4) monetary relief over $200,000 but not more than $1,000,000; or

           (5) monetary relief over $1,000,000;

TEX. R. CIV. P. 47.1

       Therefore, the plain language of Rule 47 does not permit a plaintiff to plead for

monetary relief of “$75,000 or less.” See Wilson v. Hibu Inc., No. 3:13-CV-2012-L, 2013

WL 5803816 at *5–6 (N.D. Tex. Oct. 28, 2013) (Lindsey, J.); see also Hamilton v. Mike

Bloomberg 2020 Inc., 474 F. Supp. 3d 836, 842 (N.D. Tex. 2020) (Pittman, J.). “Had

Plaintiff[s] properly followed Rule 47, [they] would not have included the ‘75,000 or less’

language, as the rule is quite specific as to what a party must set forth with respect to the

monetary relief he or she seeks.” Wilson, 2013 WL 5803816 at *5–6.

       Here, the Nelsons’ Petition does not include any of the damage ranges stated under

Rule 47. Accordingly, it appears that the Nelsons purposefully contravened the Texas rules


       1
         While this was the law that applied when this case was filed in 2020, the Court notes that
these ranges were altered effective January 1, 2021.
                                                4
     Case 4:20-cv-00974-P Document 20 Filed 03/16/21           Page 5 of 10 PageID 548



governing pleading requirements to avoid federal jurisdiction, resulting in their Petition

not being in “good faith.” Consequently, the sum claimed therein does not control.

B.      Safeco shows that the actual amount in controversy likely exceeds $75,000.

        When the plaintiff’s pleading does not control, defendants carry the burden to show

by a preponderance of the evidence that the amount-in-controversy exceeds the

jurisdictional amount. See Gebbia, 233 F.3d at 882. The removing party can satisfy that

burden (1) by showing that it is apparent from the face of the petition that the claims are

likely to exceed $75,000 or (2) by providing evidence to support such a conclusion. See

Wilson, 2013 WL 5803816 at *3–4; see also Gebbia, 233 F.3d at 883; Luckett v. Delta

Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999); Hamilton, 474 F. Supp. 3d at 842–43;

Greco v. Jones, 992 F. Supp. 2d 693, 699 (N.D. Tex. 2014).

        The Nelsons contend that their recovery is limited to $75,000 because Safeco

“included categories of damages that [they] never demanded or pled for, to include

damages barred by Texas Law, and to include improperly classified interest into its

amount-in-controversy calculations.” Mt. to Remand at 1. The Court disagrees and finds

that Safeco sets forth by a preponderance of the evidence that the amount-in-controversy

exceeds the jurisdictional threshold.

        Both parties agree that the Nelsons seeks at least $42,039.85 in actual damages.

However, under Texas Insurance Code section 542.060(a), insurers are liable for attorneys’

fees, regardless of whether the pleadings demanded them. Agredano v. State Farm Lloyd’s,

No. SA-15-CV-01067-RCL, 2018 WL 3579484, at *4 (W.D. Tex. July 25, 2018)

(“[A]ttorney’s fees here are automatically provided for by . . . § 542.060 . . . regardless of

                                              5
  Case 4:20-cv-00974-P Document 20 Filed 03/16/21             Page 6 of 10 PageID 549



whether the pleadings demanded them.”). Attorneys’ fees for breaches of contract are

similarly mandatory. TEX. CIV. PRAC. & REM. CODE § 38.001(8); End Users, Inc. v. Sys.

Supply For End Users, Inc., No. 14-06-00833-CV, 2007 WL 2790379, at *6 (Tex. App.—

Houston [14th Dist.] Sept. 27, 2007, no pet.) (“An award of attorney’s fees under section

38.001 is mandatory”); Wasserberg v. RES-TX One, LLC, No. 14-13-00674, 2014 WL

6922545, at *5 (Tex. App.—Houston [14th Dist.] Dec. 9, 2014, pet. denied) (“Because the

language of the statute is “may recover” rather than “may award,” attorneys’ fees for a

breach of contract are mandatory.”); FED. R. CIV. P. 54(c) (final judgment should “grant

the relief to which each party is entitled, even if the party has not demanded that relief in

its pleadings”).

       Mr. Michael Nelson, an attorney representing himself in this case, contends that

these statutes are inapplicable because his reading of Texas law provides no attorneys’ fees

for pro se attorneys. Mt. to Remand at 5–6. The Court disagrees. “Under the law of this

circuit, a pro se litigant who is an attorney by profession may receive attorneys’ fees in

cases in which attorneys’ fees are authorized by statute.” McLean v. Int’l Harvester Co.,

902 F.2d 372, 374–75 (5th Cir. 1990).

       Further, Mrs. Ewa Nelson is not an attorney and is being represented by her

husband, Mr. Nelson. See Pet., Mt. for Remand, Jury Demand. Thus, in addition to the

fact that Mr. Nelson, were he the sole plaintiff, would be entitled to an automatic award of

fees pursuant to both Chapter 38 and Section 542 because he is a licensed attorney, the

Nelsons are also entitled to automatic attorneys’ fees because Mrs. Nelson is represented

by an attorney in this lawsuit.

                                             6
     Case 4:20-cv-00974-P Document 20 Filed 03/16/21           Page 7 of 10 PageID 550



        Finally, the Court notes that the Nelsons ask for attorneys’ fees in the very motion

where they claim that they are not entitled to attorneys’ fees. See Mt. to Remand at 13–14

(“The Court, therefore, can award the Plaintiffs their costs, including attorney’s fees

incurred in addressing the Defendant’s improper removal”) (emphasis added). While the

Nelsons’ plan to give the entirety of their requested attorneys’ fees to the Special Olympics

is highly commendable, that does not change the fact that they still requested them and

could be awarded under the law.

        Having established that attorneys’ fees are indeed recoverable in this case, the Court

finds that Safeco has shown by a preponderance of the evidence that the combination of

actual damages pled and reasonable attorneys’ fees alone push the amount in controversy

over the $75,000 required for diversity jurisdiction.

C.      The Nelsons do not meet the legal certainty requirement.

        Because Safeco proved by a preponderance of the evidence that the amount in

controversy likely exceeds $75,000, removal was proper unless the Nelsons can show to a

“legal certainty” that they cannot recover more than this amount. De Aguilar, 47 F.3d at

1411–12; Hamilton, 474 F. Supp. 3d at 843. The Fifth Circuit suggested that a plaintiff

may meet this obligation by citing to a state law prohibiting recovery of damages more

than those sought in the petition. De Aguilar, 47 F.3d at 1412. Absent such a statute,

“[l]itigants who want to prevent removal must file a binding stipulation or affidavit with

their complaints[.]” Id. (quoting In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992))

(emphasis added).



                                              7
  Case 4:20-cv-00974-P Document 20 Filed 03/16/21              Page 8 of 10 PageID 551



       A pleading filed in Texas state court does not indefinitely bind a plaintiff to recovery

of $75,000 or less. Thus, if the Court remanded the case, the Nelsons would still be

permitted to file an amended petition in state court seeking an amount that exceeds

$75,000. See Martinez v. Liberty Ins. Corp., No. H-19-3956, 2019 WL 6894497, at *2

(S.D. Tex. Dec. 18, 2019) ( [A]lleged damages stated in a Texas state court petition cannot

prove that the amount in controversy does not exceed that amount as a legal certainty

because plaintiffs may supersede those allegations with amended pleadings.”); Ford v.

United Parcel Service, Inc. (Ohio), No. 3:14-CV-1872-D, 2014 WL 4105965, at *4 (N.D.

Tex. Aug. 21, 2014) (“Although the allegations of [the plaintiff's] petition are binding

judicial admissions for the time being, they will cease to be ‘conclusive and indisputable

judicial admissions’ if she chooses to amend or supersede her petition, as the Texas rules

give her considerable latitude to do.”) (Fitzwater, J.) (quoting Sosa v. Cent Power & Light,

909 S.W.2d 893, 895 (Tex. 1995)).

       The Nelsons argue that their sworn declaration establishes to a “legal certainty” that

they will not be able to recover more than $75,000. See Reply. The Court rejects this

argument because their declaration was filed after Safeco removed the case. See St. Paul

Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253–54 (5th Cir. 1998).

(“Importantly, the jurisdictional facts must be judged as of the time the complaint is filed;

subsequent events cannot serve to deprive the court of jurisdiction once it has attached.”);

Bloomberg, 474 F. Supp. 3d at 844; Hayes v. Bank of Am. N.A., No. 3:18-cv-3238-B, 2019

WL 585445, at *4 (N.D. Tex. Feb. 13, 2019) (“A simple allegation in a state-court petition

that a plaintiff seeks less than the jurisdictional threshold, without more, is insufficient to

                                              8
  Case 4:20-cv-00974-P Document 20 Filed 03/16/21                   Page 9 of 10 PageID 552



defeat diversity jurisdiction . . . [H]ere, Plaintiff submitted no binding stipulation or

affidavit with his complaint, nor can Plaintiff remedy his error by submitting a post-

removal stipulation.”) (Boyle, J.).

       The Nelsons are correct that post-removal stipulations or affidavits limiting

damages “may be considered in determining the amount in controversy at the time of

removal” but “only if the basis for jurisdiction is ambiguous at the time of removal.”

Gebbia, 233 F.3d at 883. Here, the amount in controversy and, in turn, the basis for

jurisdiction, at the time of removal was unambiguous as evidenced by the damages sought

in the Original Petition. “[L]itigants who want to prevent removal must file a binding

stipulation or affidavit with their complaints; once a defendant has removed the case, St.

Paul makes later filings irrelevant.” See De Aguilar, 47 F.3d at 1412 (emphasis added).

Thus, the Nelsons’ post-removal declaration limiting damages is irrelevant, and the Court

does not consider it in determining the amount-in-controversy. 2


       2
         As this Court stated in Hamilton, the undersigned urges the Fifth Circuit Court of Appeals
to consider clarifying its 1995 holding in De Aguilar in light of the multiple amendments to Texas
Rule of Civil Procedure 47 since the opinion was issued.

       De Aguilar seems to require district courts to find pleadings that do not strictly
       follow Rule 47 are not “in good faith” even though the phrase does not mean
       “subjective bad faith,” given [the] . . . a substantial ground for difference of opinion
       on the interplay between Rule 47 and the amount-in-controversy requirement, and
       given that good and experienced litigators . . . remain genuinely confused as to the
       best practices to properly plead the amount in controversy below the jurisdictional
       amount . . . .

Hamilton, 474 F. Supp. 3d at 849 (citing 28 U.S.C. § 1292(b)).

       In any event, this Court is highly confident that this small homeowner’s insurance coverage
dispute, originally filed in Tarrant County Court at Law No. 2, would have been resolved much
more quickly, cheaply, efficiently, and to the benefit of all parties if it merely been left to be
                                                  9
  Case 4:20-cv-00974-P Document 20 Filed 03/16/21               Page 10 of 10 PageID 553



                                       CONCLUSION

       Considering the foregoing, the Court concludes that the amount in controversy

exceeds the jurisdictional threshold. Therefore, the Court has subject-matter jurisdiction

over this case and removal was proper.

       Accordingly, the Court finds that the Nelsons’ Motion to Remand (ECF No. 7),

should be and is hereby DENIED.

       SO ORDERED on this 16th day of March, 2021.




decided by our good Tarrant County judges and juries. It is axiomatic that “federal removal should
never be used by litigants for gamesmanship purposes or to delay litigation in relatively small
cases.” Id. at 849 n. 6.
                                               10
